Citation Nr: 1452621	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-17 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at St. Mary's Hospital and St. Mary's Clinic, Cottonwood, Idaho, from September 24, 2011 through September 28, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1967. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision issued by the Department of Veterans Affairs Northwest Health Network in Portland, Oregon which, in pertinent part, denied reimbursement of non-VA hospital care and related costs from September 24, 2011 through September 28, 2011.


FINDINGS OF FACT

1. The Veteran received private in-patient medical care from September 24, 2011 to September 28, 2011.
 
2. The medical care that the Veteran received from September 24, 2011 to September 28, 2011 was not authorized by VA.  

3. The Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728.
 
4. At the time of the medical treatment at the private medical facility from September 24, 2011 to September 28, 2011, the Veteran had coverage under a health-plan contract (i.e., Medicare) for payment or reimbursement of expenses incurred secondary to such care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred during in-patient treatment at St. Mary's Hospital and St. Mary's Clinic, Cottonwood, Idaho, from September 24, 2011 through September 28, 2011, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and 38 C.F.R. § 3.159. 

Under the VCAA, VA's duty to notify and assist has been significantly expanded. However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In addition, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of payment or reimbursement for medical expenses under 38 U.S.C.A. § 1728, the provisions of the VCAA are not applicable. 

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

At any rate, in a February 2012 letter, the Veteran was provided with the notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claim.  While this letter was not issued prior to the initial adjudications of the claim in February 2012, the Veteran has not been prejudiced by such timing error as the claim was later readjudicated in a May 2012 administrative review and June 2012 Statements of the Case.  In the decisions, VA described its reasons and bases for denying the claims.  Consequently, the Board finds that the duty to notify and assist has been met.

Analysis

The Veteran is seeking payment or reimbursement for medical expenses incurred during an in-patient hospitalization at St. Mary's Hospital and St. Mary's Clinic, Cottonwood, Idaho, from September 24, 2011 through September 28, 2011.  He reports that he required emergent treatment due to a pulmonary embolism.  His wife drove him to the closest hospital, St. Mary's Hospital, Cottonwood, Idaho, which was two hours away.  The Veteran has stated he was told by doctors at St. Mary's that if he had to travel much further he would not have survived.  The Veteran also has noted that he lives three hours away from the VA clinic he usually goes to and the initial treatment occurred on a Saturday when that facility was closed.  Furthermore, he lives five to six hours away from the nearest VA hospital.  April 2012 Veteran's Statement, July 2012 VA Form 9.  

The Board notes that the Veteran is currently service connected for multiple disabilities with a combined evaluation of 60 percent.  The Veteran is not service connected for a pulmonary embolism or any lung condition. 

Initially, the Board finds that his treatment from September 24, 2011 to September 28, 2011, was not preauthorized by VA.  With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: (1) a service-connected disability; (2) a disability for which a veteran was discharged or released from the active military, naval, or air service; (3) a disability of a veteran who has a total disability permanent in nature from a service-connected disability; (4) a disability associated with and held to be aggravating a service-connected disability; or (5) a disability of a veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1). 

In this case, the evidence fails to show that the treatment provided to the Veteran from September 24, 2011 to September 28, 2011, was preauthorized.  Indeed, the Veteran has not contended that he sought authorization from VA prior to his seeking treatment at St. Mary's Hospital and St. Mary's Clinic, Cottonwood, Idaho.  Furthermore, the treatment at issue was for a pulmonary embolism; it was not for a service-connected disability or a disability aggravating a service-connected disability, the Veteran is not totally disabled, and he was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  The Board finds, therefore, that the medical expenses incurred as a result of private treatment from September 24, 2011 to September 28, 2011, were not preauthorized. 

Additionally, the Veteran did not receive care in a situation which would permit fee-basis care under 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3). Eligibility for fee-basis care under subsection (a)(3) of both the statute and the regulation requires that the veteran actually have been receiving care in a VA facility in an emergency requiring referral to a non-VA facility for further care. Here, there is no indication that the Veteran was receiving medical care at VA at the time the need for his treatment arose.  Consequently, the Veteran is not eligible to receive fee-basis emergency care at a non-VA hospital as well.

VA is only able to contract for non-VA hospital care when it is given authority by the laws and statutes governing such care, which are set forth in 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 et. seq. See VAOPGCCONCL 1-95 (Mar. 31, 1995).  In the present case, the Board finds that VA had no legal authority to contract for the non-VA hospital emergency care that the Veteran received because he was not eligible for fee-basis care.  

Thus, as the Board has concluded that the treatment was unauthorized by VA, the Board will now discuss why the criteria for the reimbursement of costs for unauthorized emergency medical treatment under 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 are not met.

When a veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.

38 U.S.C.A. § 1728(a) provides that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veteran does not contend that his September 24, 2011 through September 28, 2011 treatment was for a service-connected disability.  The record shows that service connection has not been established for his pulmonary embolism, there is no indication that his pulmonary embolism was associated with or held to be aggravating a service-connected disability, and he has not been found to have a total disability that is permanent in nature; thus, the criteria for payment under 38 U.S.C.A. § 1728 are not met.
Consequently, the only possible route to entitlement to unreimbursed medical expenses is pursuant to the Veterans Millennium Health Care and Benefits Act, under which payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran must satisfy eight separate conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002(a)-(h).

The Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In this case, the criteria for reimbursement for private medical expenses under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations are not met. Subsection (g) requires that the Veteran have no coverage under a "health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment."  The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395(c)) or established by section 1831 of that Act (42 U.S.C.A. § 1395(j)).  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2).  42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under the Millennium Act if an appellant has coverage under either Medicare Part A or Medicare Part B.

With respect to this issue, 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495] (2010).  However, the change in law was meant to address certain circumstances where a veteran had third-party insurance that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  An example provided in the House report described where a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Report 111-55, March 26, 2009. The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  The amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place as described above.

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses. Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(f).  Effective May 21, 2012, VA published a final rule in the Federal Register amending 38 C.F.R. § 17.1002 to conform to the 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012). In the Supplementary Information section, VA specifically addressed a commenter's suggestion that VA remove the term "or in part" from current § 17.1002(f).  VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that section 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "[i]n other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b).  The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract "'in whole or in part.'"

February 2012 Health Insurance Claims Forms shows that the Veteran had a health-plan contract at the time of the in-patient treatment at issue.  On these forms the Veteran checked "yes" to the question "is there another health benefit plan" and indicated "Medicare" as that plan.  As the Veteran had coverage under a "health-plan contract" (i.e., Medicare) for the claimed in-patient treatment, he is not entitled to coverage under the provisions of 38 U.S.C.A. § 1725 and its corresponding regulations.

As the Board finds that the Veteran does not meet one of the criterion of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 (i.e., the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment), reimbursement for any amount is prohibited, and the Board need not discuss further whether the Veteran meets any of the other criteria as the failure to meet one of them precludes payment.  The record establishes that the Veteran was covered by a health-plan contract, namely Medicare, from September 24, 2011 to September 28, 2011.  Accordingly, the claim must be denied.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at St. Mary's Hospital and St. Mary's Clinic, Cottonwood, Idaho, from September 24, 2011 through September 28, 2011, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


